Title: To Thomas Jefferson from Matthew Lawler, 10 August 1808
From: Lawler, Matthew
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philadelphia August 10th. 1808
                  
                  The vacant office of a collector for this port has occasioned great solicitude in the minds of the members of the democratic party, and as much anxiety that it should be filled by a man of competent and acknowledged talents and stedfast and uniform fidelity to your administration and to the democratic cause.
                  We have unfortunately suffered much from the want of zeal and energy on the part of some of the officers of the federal Government—We do believe that the influence and patronage attached to the office of collector, if properly cultivated would change the tone of the politics of this City, and that instead of being federal; the democratic party might become the dominant one here, Under such a conviction, and Knowing how influential the politics of Pennsylvania are upon those of the union, you will pardon us for suggesting to you the expediency of appointing a man to the vacant office who is competent to bring about so desireable an event
                  You know the talents, pretentions, services and quallifications of General Michael Leib. it is, therefore, unnecessary to enlarge upon them. you know too his indefatigable zeal in the cause of your administration and his Country, and that to reward him would be but an Act of justice—He has suffered more persecution than any individual in Pennsylvania, and no one has laboured more to promote the interest of the republican cause—Personally and politically your friend, devoted to the prosperity of his Country and always ardently engaged in support of the measures of the administration, we are willing to flatter ourselves that he will be acceptable to you, and that the office of Collector will be bestowed on him—We are authorised to say that such an appointment would be highly gratifying to the republicans of this State, and would have a happy effect on the approching election 
                  With sentiments of sincere respect and esteem We are your friends.
                  
                     Matw. Lawler 
                     
                     [and six others]
                  
               